ON MOTION TO DISMISS
TERRI F. LOVE, Judge.
Plaintiff, Billy Mac McCoy (“McCoy”), is an inmate sentenced to the custody of the Louisiana Department of Public Safety and Corrections and confined at the Louisiana State Penitentiary at Angola, Louisiana. McCoy has three qualifying “strikes” under La. R.S. 15:1187; accordingly, defendants seek to have his pauper status revoked. Defendants, Steven Scheckman and The Judicial Commission of Louisiana, filed a Motion to Revoke Pauper Status on October 4, 2001.
On December 5, 2001, the trial court entered an order dismissing McCoy’s case as frivolous, malicious and for failure to state a claim. McCoy subsequently filed a request for Devolutive Appeal and in the alternative a Supervisory Writ.
On April 26, 2002, this Court granted plaintiffs writ, vacating the trial court’s December 5, 2001 judgment dismissing plaintiffs case, citing that the trial court failed to rule on the Motion to Revoke Pauper Status and, furthermore, ordering the trial court to rule on that motion. In light of this Court’s ruling on the writ and our vacating the entire judgment, the plaintiffs devolutive appeal on this issue is rendered moot, and defendant’s motion to dismiss is hereby granted.
APPEAL DISMISSED.